DETAILED ACTION
Claim Amendments/Status
Claim 1 is amended. Claims 5-7, and 9-13 remain cancelled. Claims 1-4, 6, 8, and 14 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2017/0227298) in view of Chang (US 2009/0020268).
Regarding claim 1, Sun teaches a heat dissipation unit comprising: a case (11, 12) defining a chamber (between 11 and 12) and at least one opening (121) formed through a top side of the case (formed through 12) in fluid communication with the case chamber (see Figs. 6b-7); a case capillary structure (13, 14) formed in the case chamber (see Fig. 6b); at least one tubular body (2) extending away from the case and with an open end (at connection to 122) and a closed end (the opposite end) opposite the open end, wherein the open end is connected and sealed to the case at the opening such that the open and closed ends together define a tubular body chamber in fluid communication with the case chamber and the open end (see Fig. 6b-7); at least two tubular body capillary structure (
    PNG
    media_image1.png
    1437
    1081
    media_image1.png
    Greyscale
grooves 27; Figs. 6b-7) formed on an inner circumference of each tubular body (see Fig. 6b); the tubular body capillary structure abuts against and connects with the case capillary structure (at 272; fig. 6b-7; Para. [0036]-[0038]) which case capillary structure is disposed on a bottom and on a top side of the case (13, 14; fig. 7) in the case chamber; and a working fluid (Para. [0021]) filled in the case chamber and the tubular body chamber.
Sun does not teach that the capillary structures associated with each tubular body also include elongate axial capillary structures formed of multiple stranded fiber threads of configured to provide longitudinal capillary attraction.
Chang teaches that it is old and well-known to form capillary structures which comprise both a collection of grooves (142; analogous to the grooves of Sun) and at least two elongate axial capillary structures (145; Fig. 9) formed on the inner circumference of each tubular body (see annotated figure; the inner circumference is the interior sides of the tops of the grooves illustrated) and abutted against two adjacent tubular body capillary structures and alternating therewith (as in the annotated figure, each elongate axial capillary structure straddles the boundary between groupings of grooves that form adjacent  tubular body capillary structures)
 formed of multiple stranded fiber threads (Para. [0025]) which provide longitudinal capillary attraction (Para. [0025]); the axial capillary structures are each distributed between two adjacent tubular body capillary structures (Fig. 9; each of 145 has grooves immediately to either side of it); each axial capillary structure abuts the inner circumference of the tubular body capillary structures (see annotated Figure) such that the tubular body capillary structures and the axial capillary structures alternate and abut against each other (see annotated figure).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Sun with the axial capillary structures, as taught by Chang, to improve fluid distribution within the device.
It is noted that the axial capillary structure (145) extends the entire length of the overall capillary structure (e.g. Fig. 1) and thus in the combination the axial capillary structure will contact case capillary structure.
It is further noted that the recitation “wherein the at least one axial capillary structure provides supplemental axial capillary attraction for a part of the working fluid…” is a statement of intended use. The natural and necessary result of the combined teachings above is that, when the capillary structures function according to their normal intended use in the device, the axial capillary structure will perform the recited functions.


    PNG
    media_image1.png
    1437
    1081
    media_image1.png
    Greyscale


Sun further teaches that: the at least one opening is formed at a central position of a side (12) of the case (Fig. 1; it is not formed at an edge, therefore it is central), per claim 2; the tubular body extends perpendicular to a major plane of the case (see Figs.), per claim 3.

Chang further teaches that: the plurality of axial capillary structures are equally spaced apart from each other (see annotated figure), per claim 8; the axial  capillary structure is a fiber bundle, braid, or combination thereof (Para. [0025]), per claim 14.

Regarding claim 4, Sun does not disclose whether or not the axial capillary structures extend the entire length of the tubular body (i.e. all the way to the closed end of the tube, the interior of which is not clearly illustrated).
Chang further teaches that it is old and well-known to form capillary structures in tubes such that they extend the entire length of the tube (see Fig. 1).
It would have been obvious to one of ordinary skill in the art to form the combined capillary structures of Sun, as modified, the entire length of the tubular body in order to take full advantage of all possible thermally dissipating space.

Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive.
The applicant’s arguments are all directed to embodiments of Chang which were not relied upon in the rejection statement above.
Regarding the assertion of a lack of sufficient motivation, it is noted that a motivation statement is provided as the final paragraph of the 103 rejection statement which asserts, in part, that it would have been obvious “to improve fluid distribution within the device” by the inclusion of the teachings of Chang which explicitly exist to perform that stated goal in a similar device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763